Exhibit 10.22
INDEMNIFICATION AGREEMENT
This Indemnification Agreement is dated as of  _____, 2011 (this “Agreement”)
and is between AMH Investment Holdings Corp., a Delaware corporation formerly
known as Carey Investment Holdings Corp. (“Holdings”), AMH Intermediate Holdings
Corp., a Delaware corporation formerly known as Carey Intermediate Holdings
Corp. (“Intermediate”), and Associated Materials, LLC, a Delaware limited
liability company (“Associated,” and together with Holdings and Intermediate,
the “Companies”), and  _____  (“Indemnitee”).
WHEREAS, Indemnitee is a director and/or officer of one or more of the Companies
and may also serve as a director, officer, partner, member, manager, employee,
consultant, fiduciary or agent (collectively, the “Indemnifiable Positions”) of
other corporations, limited liability companies, partnerships, joint ventures,
trusts, employee benefit plans or other enterprises controlled by the Companies
(collectively, the “Controlled Entities”);
WHEREAS, in order to induce Indemnitee to continue to serve as a director and/or
officer of the Companies and/or in other Indemnifiable Positions of the
Controlled Entities, the Companies wish to provide for the indemnification of,
and the advancement of Expenses (as defined herein) to, Indemnitee to the
maximum extent permitted by law;
WHEREAS, the Certificates of Incorporation of Holdings and Intermediate (as
amended from time to time, the “Charters”) provide for the indemnification of
the directors and officers of Holdings and Intermediate to the fullest extent
permitted under the Delaware General Corporation Law (the “DGCL”);
WHEREAS, the Bylaws of Holdings and Intermediate (as amended from time to time,
the “Bylaws”) provide certain indemnification rights to the directors and
officers of Holdings and Intermediate; and
WHEREAS, the Limited Liability Company Agreement of Associated (as amended from
time to time, the “LLC Agreement”) provides for the indemnification of the
directors and officers of Associated to the fullest extent permitted under the
Delaware Limited Liability Company Act (the “LLC Act”);
WHEREAS, the Stockholders Agreement, dated as of October 13, 2010 (as amended
from time to time, the “Stockholders Agreement”), by and among the Companies,
Hellman & Friedman Capital Partners VI, L.P., a Delaware limited partnership,
Hellman & Friedman Capital Partners VI (Parallel), L.P., a Delaware limited
partnership, Hellman & Friedman Capital Executives VI, L.P., a Delaware limited
partnership, Hellman & Friedman Capital Associates VI, L.P., a Delaware limited
partnership, and the other parties thereto provides certain indemnification
rights to certain of the parties thereto, including certain of the Companies’
directors and officers;
WHEREAS, the Companies and Indemnitee desire to enter into this Agreement to set
forth their agreement regarding indemnification and the advancement of Expenses
and to clarify the priority of the indemnification and advancement of Expenses
with respect to certain Jointly Indemnifiable Claims (as defined herein).

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of Indemnitee’s service or continued service to
the Companies and/or the Controlled Entities and the covenants and agreements
set forth below, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows.
Section 1. Indemnification.
To the fullest extent permitted by the DGCL:
(a) The Companies, jointly and severally, shall indemnify Indemnitee if
Indemnitee was or is made or is threatened to be made a party to, or is
otherwise involved in, as a witness or otherwise, any threatened, pending or
completed Action, Suit or Proceeding (brought in the right of any of the
Companies or otherwise), whether civil, criminal, administrative or
investigative and whether formal or informal, including appeals.
(b) The indemnification provided by this Section 1 shall be from and against all
loss and liability suffered and Expenses (including attorneys’ fees), Judgments,
Fines and Amounts Paid in Settlement actually and reasonably incurred by or on
behalf of Indemnitee in connection with such Action, Suit or Proceeding,
including any appeals.
Section 2. Payment of Expenses. To the fullest extent permitted by the DGCL,
Expenses (including attorneys’ fees) incurred by Indemnitee in appearing at,
participating in or defending any Action, Suit or Proceeding or in connection
with an enforcement action as contemplated by Section 3(d), shall be paid,
jointly and severally, by the Companies in advance of the final disposition of
such Action, Suit or Proceeding or such enforcement action within 15 days after
receipt by the Companies of a statement or statements from Indemnitee requesting
such advance or advances from time to time. The Indemnitee hereby undertakes to
repay any amounts advanced (without interest) to the extent that it is
ultimately determined that Indemnitee is not entitled under this Agreement to be
indemnified by the Companies in respect of such Action, Suit or Proceeding or
such enforcement action as contemplated by Section 3(d). No other form of
undertaking shall be required of Indemnitee other than the execution of this
Agreement. This Section 2 shall be subject to Section 3(b) and shall not apply
to any claim made by Indemnitee for which indemnity is excluded pursuant to
Section 6(a).
Section 3. Procedure for Indemnification; Notification and Defense of Claim.
(a) Promptly after receipt by Indemnitee of notice of the commencement of any
Action, Suit or Proceeding, Indemnitee shall, if a claim in respect thereof is
to be made or could be made against the Companies hereunder, notify the
Companies in writing of the commencement thereof. The failure to promptly notify
the Companies of the commencement of the Action, Suit or Proceeding, or of
Indemnitee’s request for indemnification, will not relieve the Companies from
any liability that they may have to Indemnitee hereunder, except to the extent
the Companies are actually and materially prejudiced (through the forfeiture of
substantive rights or defenses) in their defense of such Action, Suit or
Proceeding as a result of such failure. To obtain indemnification under this
Agreement, Indemnitee shall submit to the Companies a written request therefor
including such documentation and information as is reasonably available to
Indemnitee and is reasonably necessary to enable the Companies to determine
whether and to what extent Indemnitee is entitled to indemnification. In
addition, Indemnitee shall reasonably cooperate with the Companies and shall
give the Companies such additional information as the Companies may reasonably
require.

 

2



--------------------------------------------------------------------------------



 



(b) With respect to any Action, Suit or Proceeding of which the Companies are so
notified as provided in this Agreement, the Companies shall, subject to the last
two sentences of this paragraph and subject to the Companies’ prior
determination pursuant to Section 3(c) to grant Indemnitee’s indemnification
request with respect to such Action, Suit or Proceeding, be entitled to assume
the defense of such Action, Suit or Proceeding, with counsel reasonably
acceptable to Indemnitee (which acceptance shall not be unreasonably withheld or
delayed), upon the delivery to Indemnitee of written notice of its election to
do so. After delivery of such notice, approval of such counsel by Indemnitee and
the retention of such counsel by the Companies, the Companies will not be liable
to Indemnitee under this Agreement for any subsequently-incurred fees of
separate counsel engaged by or on behalf of Indemnitee with respect to the same
Action, Suit or Proceeding unless the Companies do not continue to retain such
counsel to defend such Action, Suit or Proceeding. Notwithstanding the
foregoing, if Indemnitee, based on the advice of his or her counsel, shall have
reasonably concluded (with written notice being given to the Companies setting
forth the basis for such conclusion) that, in the conduct of any such defense,
there is or is reasonably likely to be a conflict of interest or position
between any of the Companies and Indemnitee with respect to a significant issue,
then the Companies will not be entitled, without the written consent of
Indemnitee, to assume such defense. In addition, the Companies will not be
entitled, without the written consent of Indemnitee, to assume the defense of
any claim brought by or in the right of any of the Companies.
(c) The determination whether to grant Indemnitee’s indemnification request
shall be made promptly and in any event within 30 days following the Companies’
receipt of a request for indemnification in accordance with Section 3(a). If the
Companies determine that Indemnitee is entitled to such indemnification, the
Companies will make payment to Indemnitee of the indemnifiable amount within
such 30 day period. If the Companies’ determination of whether to grant
Indemnitee’s indemnification request shall not have been made within such 30 day
period, the requisite determination of entitlement to indemnification shall,
subject to Section 6, nonetheless be deemed to have been made and Indemnitee
shall be entitled to such indemnification, absent (i) a misstatement by
Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee’s statement not materially misleading, in connection with the
request for indemnification, or (ii) a prohibition of such indemnification under
the DGCL.
(d) In the event that (i) the Companies determine in accordance with this
Section 3 that Indemnitee is not entitled to indemnification under this
Agreement, (ii) the Companies deny a request for indemnification, in whole or in
part, or fails to respond or make a determination of entitlement to
indemnification within 30 days following receipt of a request for
indemnification as described above, (iii) payment of indemnification is not made
within such 30 day period, (iv) advancement of Expenses is not timely made in
accordance with Section 2, or (v) any of the Companies or any other person takes
or threatens to take any action to declare this Agreement void or unenforceable,
or institutes any litigation or other action or proceeding designed to deny, or
to recover from, the Indemnitee the benefits provided or intended to be provided
to Indemnitee hereunder, Indemnitee shall be entitled to an adjudication in any
court of competent jurisdiction of his or her entitlement to such
indemnification or advancement of Expenses. To the extent not already advanced
pursuant to Section 2, Indemnitee’s Expenses (including attorneys’ fees)
incurred in connection with successfully establishing Indemnitee’s right to
indemnification or advancement of Expenses, in whole or in part, in any such
proceeding or otherwise shall also be indemnified, jointly and severally, by the
Companies; provided that to the extent Indemnitee is successful in part and
unsuccessful in part in establishing Indemnitee’s right to indemnification or
advancement of Expenses hereunder, Indemnitee shall be entitled to partial
indemnification of Expenses in accordance with Section 20.

 

3



--------------------------------------------------------------------------------



 



(e) Indemnitee shall be presumed to be entitled to indemnification and
advancement of Expenses under this Agreement upon submission of a request
therefor in accordance with Section 2 or Section 3 of this Agreement, as the
case may be. The Companies shall have the burden of proof in overcoming such
presumption, and such presumption shall be used as a basis for a determination
of entitlement to indemnification and advancement of Expenses unless the
Companies overcome such presumption by clear and convincing evidence. Neither
the failure of the Companies to have made a determination prior to the
commencement of any action pursuant to this Agreement that indemnification is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct, nor an actual determination by the Companies that Indemnitee has not
met such applicable standard of conduct, shall be a defense to the action or
create a presumption that Indemnitee has not met the applicable standard of
conduct.
Section 4. Insurance and Subrogation.
(a) To the extent the Companies maintain a policy or policies of insurance
providing directors’ and officers’ liability insurance, Indemnitee shall be
covered by such policy or policies, in accordance with its or their terms, to
the maximum extent of the coverage provided to any other director or officer of
the Companies. If, at the time the Companies receive from Indemnitee any notice
of the commencement of an Action, Suit or Proceeding, the Companies have such
insurance in effect which would reasonably be expected to cover such Action,
Suit or Proceeding, the Companies shall give prompt notice of the commencement
of such Action, Suit or Proceeding to the insurers in accordance with the
procedures set forth in such policy or policies. The Companies shall thereafter
take all necessary or reasonably desirable action to cause such insurers to pay,
on behalf of Indemnitee, all amounts payable as a result of such Action, Suit or
Proceeding in accordance with the terms of such policy or policies.
(b) Subject to Section 9(b), in the event of any payment by the Companies under
this Agreement, the Companies shall be subrogated to the extent of such payment
to all of the rights of recovery of Indemnitee with respect to any insurance
policy. Indemnitee shall execute all papers required and take all action
necessary to secure such rights, including execution of such documents as are
necessary to enable the Companies to effectively bring suit to enforce such
rights in accordance with the terms of such insurance policy. The Companies,
jointly and severally, shall pay or reimburse all Expenses actually and
reasonably incurred by Indemnitee in connection with such subrogation.

 

4



--------------------------------------------------------------------------------



 



(c) Subject to Section 9(b), the Companies shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder
(including, but not limited to, Judgments, Fines and Amounts Paid in Settlement,
and ERISA excise taxes or penalties) if and to the extent that Indemnitee has
otherwise actually received such payment under this Agreement or any insurance
policy, contract, agreement or otherwise.
Section 5. Certain Definitions. For purposes of this Agreement, the following
definitions shall apply:
(a) The term “Action, Suit or Proceeding” shall be broadly construed and shall
include, without limitation, the investigation, preparation, prosecution,
defense, settlement, arbitration and appeal of, and the giving of testimony in,
any threatened, pending or completed claim, action, suit, arbitration,
investigation, inquiry, alternative dispute mechanism or proceeding, whether
civil (including intentional and unintentional tort claims), criminal,
administrative or investigative, in each case, by reason of the service of
Indemnitee as a director and/or officer of any of the Companies and/or in other
Indemnifiable Positions of the Controlled Entities, or by reason of any action
alleged to have been taken or omitted in any such capacity.
(b) The term “Expenses” shall include all out-of-pocket costs of any type or
nature whatsoever (including, without limitation, all attorneys’ fees and
related disbursements), in each case, actually and reasonably incurred by or on
behalf of Indemnitee in connection with either the investigation, defense or
appeal of an Action, Suit or Proceeding or establishing or enforcing a right to
indemnification under this Agreement or otherwise incurred in connection with a
claim that is indemnifiable hereunder.
(c) The term “Judgments, Fines and Amounts Paid in Settlement” shall be broadly
construed and shall include, without limitation, all direct and indirect
payments of any type or nature whatsoever, as well as any penalties or excise
taxes assessed on a person with respect to an employee benefit plan.
Section 6. Limitation on Indemnification. Notwithstanding any other provision
herein to the contrary, the Companies shall not be obligated pursuant to this
Agreement:
(a) Claims Initiated by Indemnitee. To indemnify or advance Expenses to
Indemnitee with respect to any threatened, pending or completed claim, action,
suit, arbitration, investigation, inquiry, alternative dispute mechanism or
proceeding, whether civil (including intentional and unintentional tort claims),
criminal, administrative or investigative, however denominated, initiated or
brought voluntarily by Indemnitee whether by way of defense, counterclaim or
cross claim or otherwise, other than (i) an action brought to establish or
enforce a right to indemnification or advancement of Expenses under this
Agreement (which shall be governed by the provisions of Section 6(b) of this
Agreement), (ii) a claim, action, suit, arbitration, investigation, inquiry,
alternative dispute mechanism or proceeding that was authorized or consented to
by the Boards of Directors of the Companies, it being understood and agreed that
such authorization or consent shall not be unreasonably withheld in connection
with any compulsory counterclaim brought by Indemnitee in response to an Action,
Suit or Proceeding otherwise indemnifiable under this Agreement or (iii) as
otherwise required under the DGCL.

 

5



--------------------------------------------------------------------------------



 



(b) Action for Indemnification. To indemnify Indemnitee for any Expenses
incurred by Indemnitee with respect to an action instituted by Indemnitee to
enforce or interpret this Agreement if Indemnitee is not successful in such
enforcement action in establishing Indemnitee’s right, in whole or in part, to
indemnification or advancement of Expenses hereunder; provided that to the
extent Indemnitee is successful in part and unsuccessful in part in establishing
Indemnitee’s right to indemnification or advancement of Expenses hereunder,
Indemnitee shall be entitled to partial indemnification of Expenses in
accordance with Section 20.
(c) Section 16(b) Matters. To indemnify Indemnitee on account of any Action,
Suit or Proceeding in which judgment is rendered against Indemnitee for
disgorgement of profits made from the purchase or sale by Indemnitee of
securities of any of the Companies pursuant to the provisions of Section 16(b)
of the Securities Exchange Act of 1934, as amended.
(d) Fraud or Willful Misconduct. To indemnify Indemnitee on account of conduct
by Indemnitee where such conduct has been determined (which determination has
not been reversed or overturned on appeal) to have been knowingly fraudulent or
constitute willful misconduct by a judgment or other adjudication of a court or
arbitration or administrative body of competent jurisdiction; provided, however,
that Indemnitee shall be entitled to indemnification from the Companies pursuant
to this Agreement pending the outcome of an appeal of any such judgment or other
adjudication if Indemnitee posts a cost bond, supersedeas bond or any other
appeal bond or its equivalent that is reasonably satisfactory to the Companies
at Indemnitee’s sole cost and expense, including any premium, security for and
other costs relating thereto.
(e) Prohibited by Law. To indemnify Indemnitee in any circumstance where such
indemnification has been determined to be prohibited by law by a final (not
interlocutory) judgment or other adjudication of a court or arbitration or
administrative body of competent jurisdiction as to which there is no further
right or option of appeal or the time within which an appeal must be filed has
expired without such filing.
(f) Unauthorized Settlement. To indemnify Indemnitee for any amounts paid in
settlement of any Action, Suit or Proceeding without the Companies’ prior
written consent. The Companies will not unreasonably withhold or delay their
consent to any proposed settlement.
Section 7. Certain Settlement Provisions. The Companies shall be permitted to
settle any Action, Suit or Proceeding, except that it shall not settle any
Action, Suit or Proceeding in any manner that would impose any penalty (unless
the only penalty imposed is a monetary amount that will be paid in full by the
Companies (or its insurers)) or limitations or constitute any admission of
wrongdoing or which may compromise, or may adversely affect, the defense of the
Indemnitee in any other Action, Suit or Proceeding, whether civil or criminal,
without Indemnitee’s prior written consent. Indemnitee will not unreasonably
withhold or delay his or her consent to any proposed settlement.

 

6



--------------------------------------------------------------------------------



 



Section 8. Savings Clause. If any provision or provisions (or portion thereof)
of this Agreement shall be invalidated on any ground by any court of competent
jurisdiction, then the Companies shall nevertheless indemnify Indemnitee if
Indemnitee was or is made or is threatened to be made a party or is otherwise
involved in any threatened, pending or completed Action, Suit or Proceeding
(brought in the right of any of the Companies or otherwise), whether civil,
criminal, administrative or investigative and whether formal or informal,
including appeals, from and against all loss and liability suffered and Expenses
(including attorneys’ fees), Judgments, Fines and Amounts Paid in Settlement
actually and reasonably incurred by or on behalf of Indemnitee in connection
with such Action, Suit or Proceeding, including any appeals, to the fullest
extent permitted by any applicable portion of this Agreement that shall not have
been invalidated.
Section 9. Contribution/Jointly Indemnifiable Claims.
(a) In order to provide for just and equitable contribution in circumstances in
which the indemnification provided for herein is held by a court of competent
jurisdiction to be unavailable to Indemnitee in whole or in part, it is agreed
that, in such event, the Companies shall, jointly and severally, to the fullest
extent permitted by law, contribute to the payment of all of Indemnitee’s loss
and liability suffered and Expenses (including attorneys’ fees), Judgments,
Fines and Amounts Paid in Settlement actually and reasonably incurred by or on
behalf of Indemnitee in connection with any Action, Suit or Proceeding,
including any appeals, in an amount that is just and equitable in the
circumstances; provided, that, without limiting the generality of the foregoing,
such contribution shall not be required where such holding by the court is due
to any limitation on indemnification set forth in Section 4(c), 6 or 7 hereof.
(b) Given that certain Jointly Indemnifiable Claims may arise by reason of the
service of Indemnitee as a director of the Companies and/or in other
Indemnifiable Positions of the Controlled Entities, or by reason of any action
alleged to have been taken or omitted in any such capacity, the Companies
acknowledge and agree that the Companies shall, jointly and severally, and to
the extent applicable shall cause the Controlled Entities to, be fully and
primarily responsible for the payment to the Indemnitee in respect of
indemnification or advancement of Expenses in connection with any such Jointly
Indemnifiable Claim, pursuant to and in accordance with (as applicable) the
terms of (i) the DGCL, (ii) the LLC Act, (iii) the Charters, (iv) the Bylaws,
(v) the LLC Agreement, (vi) the Stockholders Agreement, (vii) this Agreement,
(viii) any other agreement between any of the Companies or any Controlled Entity
and the Indemnitee pursuant to which the Indemnitee is indemnified, (ix) the
laws of the jurisdiction of incorporation or organization of any Controlled
Entity and/or (x) the certificate of incorporation, certificate of organization,
bylaws, partnership agreement, operating agreement, certificate of formation,
certificate of limited partnership or other organizational or governing
documents of any Controlled Entity ((i) through (x) collectively, the
“Indemnification Sources”), irrespective of any right of recovery the Indemnitee
may have from the Indemnitee-Related Entities. Under no circumstance shall the
Companies or any Controlled Entity be entitled to any right of subrogation or
contribution by the Indemnitee-Related Entities and no right of advancement or
recovery the Indemnitee may have from the Indemnitee-Related Entities shall
reduce or otherwise alter the rights of the Indemnitee or the obligations of the
Companies or any Controlled Entity under the Indemnification Sources. In the
event that any of the Indemnitee-Related Entities shall make any payment to the
Indemnitee in respect of indemnification or advancement of Expenses with respect
to any Jointly Indemnifiable Claim,

 

7



--------------------------------------------------------------------------------



 



(i) the Companies, jointly and severally, shall, and to the extent applicable
shall cause the Controlled Entities to, reimburse the Indemnitee-Related Entity
making such payment to the extent of such payment promptly upon written demand
from such Indemnitee-Related Entity, (ii) to the extent not previously and fully
reimbursed by the Companies and/or any Controlled Entity pursuant to clause (i),
the Indemnitee-Related Entity making such payment shall be subrogated to the
extent of the outstanding balance of such payment to all of the rights of
recovery of the Indemnitee against the Companies and/or any Controlled Entity,
as applicable, and (iii) Indemnitee shall execute all papers reasonably required
and shall do all things that may be reasonably necessary to secure such rights,
including the execution of such documents as may be necessary to enable the
Indemnitee-Related Entities effectively to bring suit to enforce such rights.
The Companies and Indemnitee agree that each of the Indemnitee-Related Entities
shall be third-party beneficiaries with respect to this Section 9(b), entitled
to enforce this Section 9(b) as though each such Indemnitee-Related Entity were
a party to this Agreement. The Companies shall cause each of the Controlled
Entities to perform the terms and obligations of this Section 9(b) as though
each such Controlled Entity was one of the “Companies” under this Agreement. For
purposes of this Section 9(b), the following terms shall have the following
meanings:
(i) The term “Indemnitee-Related Entities” means any corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise (other than the Companies, any Controlled Entity or the insurer
under and pursuant to an insurance policy of the Companies or any Controlled
Entity) from whom an Indemnitee may be entitled to indemnification or
advancement of Expenses with respect to which, in whole or in part, the
Companies or any Controlled Entity may also have an indemnification or
advancement obligation.
(ii) The term “Jointly Indemnifiable Claims” shall be broadly construed and
shall include, without limitation, any Action, Suit or Proceeding for which the
Indemnitee shall be entitled to indemnification or advancement of Expenses from
both (i) any of the Companies and/or any Controlled Entity pursuant to the
Indemnification Sources, on the one hand, and (ii) any Indemnitee-Related Entity
pursuant to any other agreement between any Indemnitee-Related Entity and the
Indemnitee pursuant to which the Indemnitee is indemnified, the laws of the
jurisdiction of incorporation or organization of any Indemnitee-Related Entity
and/or the certificate of incorporation, certificate of organization, bylaws,
partnership agreement, operating agreement, certificate of formation,
certificate of limited partnership or other organizational or governing
documents of any Indemnitee-Related Entity, on the other hand.]1
Section 10. Form and Delivery of Communications. All notices, requests, demands
and other communications under this Agreement shall be in writing and shall be
deemed to have been duly given if (a) delivered by hand, upon receipt by the
party to whom said notice or other communication shall have been directed,
(b) mailed by certified or registered mail with postage prepaid, on the third
business day after the date on which it is so mailed, (c) mailed by reputable
overnight courier, one day after deposit with such courier and with written
verification of receipt or (d) sent by email or facsimile transmission, with
receipt of oral confirmation that such transmission has been received. Addresses
for notice to either party are shown on the signature page of this Agreement, or
as subsequently modified by written notice.
 

1  
Included in agreements for non-employee directors only.

 

8



--------------------------------------------------------------------------------



 



Section 11. Nonexclusivity. The provisions for indemnification and advancement
of Expenses set forth in this Agreement shall not be deemed exclusive of any
other rights which Indemnitee may have under any provision of law, in any court
in which a proceeding is brought, other agreements or otherwise, and
Indemnitee’s rights hereunder shall inure to the benefit of the heirs, executors
and administrators of Indemnitee. No amendment or alteration of the Charters or
Bylaws or the Stockholders Agreement or any other agreement shall adversely
affect the rights provided to Indemnitee under this Agreement.
Section 12. No Construction as Employment Agreement; Duration of Agreement.
Nothing contained herein shall be construed as giving Indemnitee any right to be
retained as a director and/or officer of any of the Companies or in other
Indemnifiable Positions of the Controlled Entities or in the employ of any of
the Companies or any of the Controlled Entities. For the avoidance of doubt, the
indemnification and advancement of Expenses provided under this Agreement shall
continue as to the Indemnitee even though he may have ceased to be a director
and/or officer of the Companies and/or in other Indemnifiable Positions of the
Controlled Entities.
Section 13. Interpretation of Agreement. It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification to Indemnitee to the fullest extent now or hereafter permitted
by the DGCL or the LLC Act, as applicable, notwithstanding that such
indemnification may not be specifically authorized by the Charters, Bylaws or
LLC Agreement, as applicable, or by statute as of the date hereof. In the event
of any change after the date of this Agreement in any applicable law, statute or
rule which expands the right of a Delaware corporation or limited liability
company to indemnify a member of its board of directors or an officer, employee,
consultant, fiduciary or agent, it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greater benefits afforded by such
change. In the event of any change in any applicable law, statute or rule which
narrows the right of a Delaware corporation or limited liability company to
indemnify a member of its board of directors or an officer, employee,
consultant, fiduciary or agent, such change, to the extent not otherwise
required by such law, statute or rule to be applied to this Agreement, shall
have no effect on this Agreement or the parties’ rights and obligations
hereunder.
Section 14. Entire Agreement. Without limiting any of the rights of Indemnitee
under any of the Indemnification Sources, this Agreement and the documents
expressly referred to herein constitute the entire agreement between the parties
hereto with respect to the matters covered hereby, and any other prior or
contemporaneous oral or written understandings or agreements with respect to the
matters covered hereby are expressly superseded by this Agreement.
Section 15. Modification and Waiver. No supplement, modification, waiver or
amendment of this Agreement shall be binding unless executed in writing by both
the Companies and the Indemnitee. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof (whether or not similar) nor shall such waiver constitute a continuing
waiver. For the avoidance of doubt, this Agreement may not be terminated by the
Companies without Indemnitee’s prior written consent.

 

9



--------------------------------------------------------------------------------



 



Section 16. Successor and Assigns. All of the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the parties hereto and their respective successors, assigns,
spouses, heirs, executors, administrators and legal representatives. The
Companies shall require and cause any direct or indirect successor (whether by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of any of the Companies, by written agreement in form and
substance reasonably satisfactory to Indemnitee, expressly to assume and agree
to perform this Agreement in the same manner and to the same extent that the
Companies would be required to perform if no such succession had taken place.
Section 17. Service of Process and Venue. The Companies and Indemnitee hereby
irrevocably and unconditionally (i) agree that any action or proceeding arising
out of or in connection with this Agreement shall be brought only in the
Chancery Court of the State of Delaware (the “Delaware Court”), and not in any
other state or federal court in the United States of America or any court in any
other country, (ii) consent to submit to the exclusive jurisdiction of the
Delaware Court for purposes of any action or proceeding arising out of or in
connection with this Agreement, (iii) waive any objection to the laying of venue
of any such action or proceeding in the Delaware Court, and (iv) waive, and
agree not to plead or to make, any claim that any such action or proceeding
brought in the Delaware Court has been brought in an improper or inconvenient
forum.
Section 18. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware. If a court of competent
jurisdiction shall make a final determination that the provisions of the law of
any state other than Delaware govern indemnification by the Companies of
Indemnitee, then the indemnification provided under this Agreement shall in all
instances be enforceable to the fullest extent permitted under such law,
notwithstanding any provision of this Agreement to the contrary.
Section 19. Injunctive Relief. The parties hereto agree that each party hereto
may enforce this Agreement by seeking specific performance hereof, without any
necessity of showing irreparable harm or posting a bond, which requirements are
hereby waived, and that by seeking specific performance, Indemnitee shall not be
precluded from seeking or obtaining any other relief to which he or she may be
entitled.
Section 20. Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Companies for some or a
portion of loss and liability suffered and Expenses (including attorneys’ fees),
Judgments, Fines and Amounts Paid in Settlement actually and reasonably incurred
by or on behalf of Indemnitee in connection with an Action, Suit or Proceeding,
including any appeals, but not, however, for the total amount thereof, the
Companies shall nevertheless indemnify Indemnitee for the portion of such
amounts otherwise payable hereunder.

 

10



--------------------------------------------------------------------------------



 



Section 21. Mutual Acknowledgement. Both the Companies and Indemnitee
acknowledge that in certain instances, federal law or applicable public policy
may prohibit the Companies from indemnifying their directors, officers,
employees, consultants, fiduciaries or agents under this Agreement or otherwise.
Indemnitee understands and acknowledges that the Companies may be required to
submit the question of indemnification to a court in certain circumstances for a
determination of the Companies’ right, under public policy, to indemnify
Indemnitee.
Section 22. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument, notwithstanding that
both parties are not signatories to the original or same counterpart.
Section 23. Headings. The section and subsection headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

[Signature Page Follows]

11



--------------------------------------------------------------------------------



 



This Indemnification Agreement has been duly executed and delivered to be
effective as of the date stated above.

                      AMH INVESTMENT HOLDINGS CORP.         AMH INTERMEDIATE
HOLDINGS CORP.         ASSOCIATED MATERIALS, LLC    
 
               
 
  By:                          
 
      Name:   Stephen E. Graham    
 
      Title:   Vice President — Chief Financial Officer,    
 
          Treasurer and Secretary    
 
                    Address:   3773 State Road    
 
          Cuyahoga Falls, Ohio 44223         Attention:   Stephen E. Graham    
    Facsimile:        
 
               
 
  INDEMNITEE    
 
                         
 
               
 
  Name:             Address:        
 
                    Facsimile:        

[Signature Page to Indemnification Agreement]

 

 